April 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         JEREMY CHARLES, Appellant

NO. 14-12-00859-CV                          V.

       VICTORIA GARDEN/MURRAY HILL APARTMENTS, Appellee
                 ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 17, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Jeremy Charles.
      We further order this decision certified below for observance.